Citation Nr: 0112166	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claim as not well grounded.  

In a September 1999 decision regarding the veteran's claim of 
service connection for residuals of a neck and upper back 
injury, the Board noted that the veteran had expressed 
disagreement at her May 1999 Travel Board hearing regarding 
the denial of service connection for headaches and hearing 
loss.  This matter was referred to the RO for appropriate 
action.  By a rating decision issued later that same month, 
the RO granted service connection for headaches.  In view of 
the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).  With respect to the hearing loss 
claim, the RO issued a Statement of the Case in January 2000, 
and thereafter the veteran submitted a timely Substantive 
Appeal in February 2000.  38 C.F.R. §§ 20.200, 20.302 (2000).

The veteran was granted a total rating based upon individual 
unemployability (TDIU) by a June 2000 rating decision, 
effective February 4, 2000.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

The veteran's ears were clinically evaluated as normal on her 
July 1968 enlistment examination.  Audiological evaluation 
conducted in conjunction with this examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
-5
-5
-5
--
-5
--
LEFT
0
-5
-5
--
-5
--

At the time of this examination, the veteran reported that 
she had not experienced hearing loss.

The veteran's service medical records reflect that she was in 
a motor vehicle accident in November 1969.  Following this 
accident, the veteran complained of  severe headaches, pain 
in the cervical spine area, hearing loss, and tingling all 
over her body.  For example, records dated in August 1970 
note that the veteran complained of "deafness."  However, 
it was stated that an audiological evaluation conducted at 
that time was normal.

No discharge examination appears to be on file.

The veteran underwent a VA general medical examination and 
audiological evaluation in November 1994.  At both of these 
examinations, the veteran reported that she suffered a sudden 
hearing loss in her left ear following the in-service motor 
vehicle accident, and complained of current problems with her 
left ear.  The audiological evaluation, itself, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
5
10
0
10
6
LEFT
15
15
20
10
10
14

Speech recognition scores were 96 percent for the right ear, 
and 100 percent for the left ear.  The examiner stated that 
these test results indicated hearing was within normal limits 
in the right ear, and that there was mild sensorineural 
hearing loss in the left ear.  Speech discrimination ability 
was found to be excellent for both ears.  Middle ear was 
found to be normal.  There were no audiological 
recommendations.

Various other VA and private medical records are on file, but 
contain no pertinent findings regarding the veteran's hearing 
loss claim.

In the August 1998 rating decision, the RO denied the 
veteran's hearing loss claim as not well grounded because the 
medical evidence did not show that she had a current hearing 
loss disability pursuant to 38 C.F.R. § 3.385.

The veteran has submitted various statements maintaining that 
she has current left ear hearing problems as a result of the 
in-service motor vehicle accident.  Moreover, she has 
repeatedly complained about the fact that she has not been 
accorded a new audiological evaluation since November 1994.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, especially since the RO denied the 
claim as not well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

As indicated above, there is no medical evidence on file that 
the veteran has a current hearing loss disability of either 
ear pursuant to 38 C.F.R. § 3.385.  However, it has been more 
than six years since the veteran was last accorded an 
audiological evaluation in November 1994, and she has 
repeatedly complained about the fact that she has not been 
accorded a new audiological evaluation.  Therefore, the Board 
concludes that a remand is necessary for the veteran to 
undergo a new audiological evaluation in order to determine 
whether she currently has a hearing loss disability for VA 
purposes, and, if so, whether such a disability is related to 
service.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing 
problems since November 1994.  After 
securing any necessary release, the RO 
should obtain these records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine if she has a current hearing 
loss disability pursuant to 38 C.F.R. 
§ 3.385.  The claims folder should be 
made available to the examiner for review 
before the examination.  If the veteran 
is found to have a hearing loss 
disability, the examiner should express 
an opinion as to whether it is as likely 
as not that the disability is related to 
the veteran's active service, to include 
her complaints of hearing problems 
therein.

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it should be so stated.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




